USDC IN/ND case 3:20-cv-00391-DRL-MGG document 6 filed 09/18/20 page 1 of 4


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION

 EDWARD STRACK,

                         Plaintiff,

         v.                                                 CAUSE NO. 3:20-cv-391 DRL-MGG

 ERIC HOLCOMB et al.,

                         Defendants.

                                        OPINION & ORDER
        On May 15, 2020, Edward Strack filed a pro se complaint alleging defamation, attempted

extortion, fraud, and conspiracy against Eric Holcomb, the Governor of Indiana, among other

employees of the State of Indiana. Mr. Strack filed an “Affidavit of Indigencey [sic]” with his

complaint. This court construes Mr. Strack’s submission as a motion to proceed in forma pauperis.

        Mr. Strack’s complaint lists twenty-two defendants: Governor Eric Holcomb and his spouse;

Commissioner of the Indiana Department of Revenue (DOR) Bob Grennes and his spouse; former

Commissioner of the DOR Adam Krupp and his spouse; former Deputy Commissioner of

Enforcement for the DOR Ron Boughton (deceased) and his spouse; six other employees of the DOR

and their spouses; and “Other Wrongdoers.” ECF 1-2.

        Before considering the financial request made by Mr. Strack in his motion to proceed in forma

pauperis, the court must determine whether Mr. Strack’s complaint is frivolous or malicious, fails to

state a claim on which relief may be granted, or seeks monetary relief against an immune defendant.

28 U.S.C. § 1915(e)(2)(B). Although the court must construe a complaint liberally, see Erickson v. Pardus,

551 U.S. 89, 94 (2007), it has “ample authority to dismiss frivolous or transparently defective suits

spontaneously.” Hoskins v. Poelstra, 320 F.3d 761, 763 (7th Cir. 2003). If the amended complaint is

deficient, the court must dismiss it. 28 U.S.C. § 1915(e)(2)(B).
USDC IN/ND case 3:20-cv-00391-DRL-MGG document 6 filed 09/18/20 page 2 of 4


        Even construing the complaint liberally, the court concludes that dismissal is required because

Mr. Strack’s complaint presents frivolous claims, fails to plead facts to state a plausible claim, and

names defendants who are immune from liability.

        A complaint is frivolous “if it is apparent from a reading of [it] . . . that the case is going

nowhere.” Carter v. Homeward Residential, Inc., 794 F.3d 806, 807 (7th Cir. 2015). A complaint is legally

frivolous if it is “based on an indisputably meritless legal theory.” Neitzke v. Williams, 490 U.S. 319,

327-28 (1989). Mr. Strack’s complaint is legally frivolous.

        Mr. Strack says the defendants committed defamation, attempted extortion, “Fraud through a

forged instrument,” conspiracy to commit defamation, conspiracy to commit extortion, conspiracy to

commit fraud, and failed to protect “a Man” from the above claims. Mr. Strack’s complaint appears

to stem from his contention that he is not an Indiana “taxpayer,” despite being domiciled in the State

of Indiana. Additionally, Mr. Strack claims that the DOR’s failure to use a “wet ink signature” in its

correspondence with him constitutes “Anonymous Fraud committed in the name of the State of

Indiana.” ECF 1-3.

        State law requires “every resident person” to be subject to an annual tax on his or her adjusted

gross income. Ind. Code § 6-3-2-1(a). A “resident” is explicitly defined as “[a]ny individual who was

domiciled in Indiana during the taxable year.” Ind. Code § 6-3-1-12(a). Further, a “taxpayer” is defined

as “any person . . . subject to taxation under this article.” Ind. Code § 6-3-1-15. Liberally construing

Mr. Strack’s complaint, he says he isn’t a taxpayer and thus isn’t required to pay state income tax. The

consequence of this argument is that any effort by the DOR to recover taxes constitutes a violation

of his constitutional rights. However, by his own admission, Mr. Strack is an Indiana citizen, having

been domiciled here for ten years. He is subject to Indiana tax. The various defendants didn’t violate

his rights to due process by taking steps, which he only vaguely shares, to recover from Mr. Strack.

Furthermore, no provision of the Indiana Code requires correspondence to be signed using “wet ink.”


                                                   2
USDC IN/ND case 3:20-cv-00391-DRL-MGG document 6 filed 09/18/20 page 3 of 4


As Mr. Strack’s claims are “based on an indisputably meritless” legal theories, Neitzke, 490 U.S. at 327-

28, the complaint is deficient under 28 U.S.C. § 1915(e)(2)(B), and the court must dismiss it.

        Furthermore, Mr. Strack’s complaint does not plead facts that would present plausible claims

for defamation, attempted extortion, fraud, conspiracy to commit defamation, conspiracy to commit

extortion, conspiracy to commit fraud, or failure to “Protect a Man” from conspiracy to commit

defamation, conspiracy to commit extortion, and conspiracy to commit fraud. He offers no false

statements compensable under the law. He has not pleaded any claims of fraud with the particularity

required by law. Mr. Strack fails to plead any facts connecting his correspondence with the DOR to

any fraud, any extortion, or any defamatory statements. He also fails to plead any facts connecting his

correspondence with the DOR to any conspiracy or civil RICO claim, to any conspiracy to deprive

Mr. Strack of his constitutional rights, or to any trespass on Mr. Strack’s property. His claims must b

dismissed accordingly.

        In addition to the legally frivolous nature of his claims, and the absence of sufficient facts to

state a claim, Mr. Strack alleges no personal responsibility for Governor Eric Holcomb and his spouse;

Commissioner of the DOR Bob Grennes and his spouse; former Commissioner of the DOR Adam

Krupp and his spouse; former Deputy Commissioner of Enforcement of the DOR Ron Boughton,

who is deceased, and his spouse; or for the six other employees of the DOR and their spouses. Mr.

Strack does not plead any facts to constitute a claim against these public officials, much less their

spouses who haven’t acted under color of state law. A § 1983 claim requires personal involvement on

the part of the defendant; there is no respondeat superior liability for these claims. Chavez v. Ill. State Police,

251 F.3d 612, 651 (7th Cir. 2001). Mr. Strack’s allegations of wrongdoing do not personally implicate

the public official defendants.

        Furthermore, qualified immunity protects these individuals from suit unless “(1) the plaintiffs

adequately alleged facts that, if true, would constitute a violation of a statutory or constitutional right,


                                                        3
USDC IN/ND case 3:20-cv-00391-DRL-MGG document 6 filed 09/18/20 page 4 of 4


and (2) the right was ‘clearly established’ at the time of the alleged violation, such that a reasonable

public official would have known his conduct was unlawful.” Hanson v. LeVan, 967 F.3d 584, 592 (7th

Cir. 2020). Mr. Strack alleges no facts that show any of his constitutional rights, clearly established at

the time of the alleged violation, were violated by the defendants.

        Although the court must construe a complaint liberally, see Erickson, 551 U.S. at 94, it must

dismiss complaints that are “transparently defective” and thus deficient. 28 U.S.C. § 1915(e)(2)(B);

Hoskins v. Poelstra, 320 F.3d at 763. Mr. Strack’s complaint is legally frivolous, fails to plead facts to

state a claim, and names immune public officials as defendants.

        Ordinarily, the court should afford a pro se litigant an opportunity to cure his defective

pleadings. Abu-Shawish v. United States, 898 F.3d 726, 738 (7th Cir. 2018); Luevano v. Wal-Mart, 722 F.3d

1014 (7th Cir. 2013). However, the court is not required to grant leave to amend when such action

would be futile. Hukic v. Aurora Loan Servs., 588 F.3d 420, 432 (7th Cir. 2009) (“[C]ourts have broad

discretion to deny leave to amend where . . . the amendment would be futile.”). Without a shred of

legitimacy to this complaint, an amendment here would be futile.

        Accordingly, the court DISMISSES Mr. Strack’s complaint with prejudice (ECF 1) and

DENIES his motion to proceed in forma pauperis (ECF 2).

        SO ORDERED.

        September 18, 2020                               s/ Damon R. Leichty
                                                         Judge, United States District Court




                                                    4
